Citation Nr: 0948725	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, including schizophrenia and a major 
depressive disorder, claimed as bipolar disorder.

3.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the left wrist, as secondary to the service 
connected cervical spine disability.

4.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right wrist, as secondary to the 
service connected cervical spine disability.

5.  Entitlement to an initial evaluation greater than 20 
percent for service connected degenerative disc disease of 
the cervical spine.

6.  Entitlement to an initial evaluation greater than 30 
percent for service connected bladder disability.

7.  Entitlement to an initial evaluation greater than 10 
percent for a lumbar spine disability.

8.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to October 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and December 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island and Houston, Texas, 
respectively.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.

REMAND

The Veteran seeks service connection for PTSD, major 
depressive disorder, claimed as bipolar disorder, and 
schizophrenia.  The Veteran was afforded a VA examination in 
October 2007; however, despite indicating review of the 
claims file, the examiner did not discuss the Veteran's past 
diagnosis of PTSD and did not provide an opinion regarding 
the etiology of the mood disorder and anxiety diagnosis 
provided therein.  Accordingly, the Board finds that the VA 
examination is not adequate for rating purposes, thus, the 
Veteran's claims for service connection for psychiatric 
disorders must be remanded for a new VA examination.  38 
C.F.R. § 3.326.

The Veteran also seeks service connection for bilateral 
carpal tunnel syndrome, including as secondary to his service 
connected spine disorder.  The Veteran has not been provided 
with a VA examination to determine the etiology of his 
bilateral carpal tunnel syndrome.  Since he claims that the 
disability could be secondary to his service connected 
cervical spine disability; a remand is necessary for a VA 
examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).

In addition, the Veteran seeks increased ratings for his 
service connected cervical and lumbar spine disabilities and 
service connected bladder disability.  In a May 2009 
statement, the Veteran claimed that his conditions have 
deteriorated and that he seeks a total disability rating.  In 
a January 2008 statement, the Veteran states that his October 
2007 VA examination is inadequate for rating purposes as he 
was confined to a wheelchair and unable to adequately perform 
the testing.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  The Board 
has considered the Veteran's arguments and finds that updated 
examinations are warranted.

Regarding the claim for TDIU, the record shows that the 
appellant is currently unemployed.  He alleges that his 
service connected disabilities prevent him from obtaining 
gainful employment.  While the Veteran has been afforded VA 
examinations, an opinion as to his unemployability and the 
effect of his service connected disabilities on his 
employability has not been rendered.  The Board finds that 
the Veteran should be afforded an appropriate VA examination 
to determine whether he is unable to secure or maintain 
substantially gainful employment as a result of his service-
connected disabilities.

Further, the claims file shows that the Veteran was awarded 
disability benefits with the Social Security Administration 
(SSA) in November 2003.  Under 38 U.S.C.A.              § 
5103A(b), VA is required to obtain SSA records unless VA is 
reasonably certain that such records do not exist or that 
continued efforts to obtain the records would be futile.  As 
yet, VA has not attempted to obtain SSA records.  Therefore, 
the RO should make arrangements to obtain all SSA decisions 
and associated medical records related to any claim for SSA 
disability benefits by the Veteran.  If the records do not 
exist, documentation of VA's efforts to obtain the records 
and a negative reply should be associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.

2.  Ensure that the surgical treatment 
records for the Veteran's bilateral carpal 
tunnel syndrome surgeries have been 
obtained and associated with the claims 
file.

3.  Upon receipt of any additional 
evidence and/or information, schedule the 
Veteran for VA psychiatric examination to 
determine the nature and likely etiology 
of his claimed psychiatric disorders, to 
include PTSD; major depressive disorder, 
claimed as bipolar disorder; and 
schizophrenia; as well as the mood 
disorder, NOS; and anxiety disorder, NOS 
identified at the October 2007 VA 
examination.  The claims file must be made 
available to the examiner for review and 
the examiner should indicate review of the 
claims file in the examination report.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.

Following review of the record and 
interview of the Veteran, the examiner 
should indicate the current diagnosis, or 
diagnoses, of all currently manifested 
psychiatric disorders.  The examiner is 
asked to indicate for each psychiatric 
disorder diagnosed, if any, whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the psychiatric 
disorder was a result of or incurred 
during active service.

If the Veteran meets the criteria for a 
PTSD diagnosis, specifically identify 
which stressor(s) are linked to the PTSD 
diagnosis; and provide an explanation as 
to how each identified in-service stressor 
meets the DSM-IV criteria.  The examiner 
is asked to specifically address prior 
diagnosis of PTSD identified in the VA 
outpatient treatment records.

For each psychiatric disability diagnosed, 
the examiner should indicate whether the 
Veteran is unable to secure or maintain 
substantially gainful employment as a 
result of the disability.

The examination report should include the 
complete rationale for all opinions 
expressed.


4.  If, and only if, PTSD is indicated in 
the examination above, the RO should 
review the claims file to determine if 
stressor verification is warranted. 

5.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature and likely etiology of his 
bilateral carpal tunnel syndrome (if any).  
The claims file must be made available to 
the examiner for review.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

The examiner is asked to opine whether it 
is at least as likely as not (a 50 percent 
or greater probability) that the Veteran's 
bilateral carpal tunnel syndrome was 
incurred in or a result of active service.

The examiner is also asked to opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the Veteran's bilateral carpal tunnel 
syndrome is related to or was caused by 
the Veteran's service connected cervical 
spine disability.

The examination report should include a 
complete rationale for all opinions 
expressed.

6.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service 
connected cervical spine, lumbar spine, 
and bladder disabilities.  The claims file 
must be made available to the examiner for 
review and the examiner should indicate 
his or her review in the examination 
report.  All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.

Where appropriate, the examiner should 
indicate whether the Veteran suffers 
additional functional loss due to pain, 
weakened movement, fatigability, and pain 
on movement.

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service 
connected disabilities.

The examination report should include a 
complete rationale for all opinions 
expressed.

7.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


